     Case 2:18-cr-00035-KJD-NJK Document 45 Filed 01/25/21 Page 1 of 4



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7   UNITED STATES OF AMERICA,                               Case No. 2:18-cr-0035-KJD-NJK
 8                                              Plaintiff,      ORDER DENYING DEFENDANT’S
                                                                MOTION FOR COMPASSIONATE
 9           v.                                                          RELEASE
10   RONALD LYNN DUFLOTH,
11                                           Defendant.
12          Before the Court is Defendant’s Motion for Compassionate Release (#40). The United
13   States responded in opposition (#42) to which Defendant replied (#44).
14          I.      Factual and Procedural Background
15          In January 2018, Ronald Dufloth (“Dufloth”) was behind on his rent. (#42, at 2). When
16   his apartment manager inquired about the rent, Dufloth indicated that he would rob a bank and
17   get the money. Id. Two days later, Dufloth entered a Wells Fargo Bank in Las Vegas, Nevada.
18   Id. Dufloth waited for a specific teller to become available, approached her, and handed her a
19   note that demanded, “Give me $3,000 in $100 bills and put it in an envelope.” Id. Dufloth
20   showed the teller a device that he brought with him for the robbery. Id. Dufloth indicated that the
21   black device with a red button on it was a trigger for an explosive device, and he threatened to
22   push it. Id. Frightened by the ordeal, the teller placed $536 in an envelope and gave it to Dufloth,
23   who then left the bank. Id. The teller recognized Dufloth when he showed up because he had
24   been in the bank a few weeks earlier, causing the teller to be fearful that he was stalking her. Id.
25   In addition to this robbery, Dufloth has been convicted on multiple felony and misdemeanor
26   charges, ranging from traffic and drug offenses, to second degree burglary and robbery with the
27   use of a deadly weapon. Id. at 3. Each time, Dufloth served his sentence before returning to
28   society and committing another crime. Id.
     Case 2:18-cr-00035-KJD-NJK Document 45 Filed 01/25/21 Page 2 of 4



 1           On June 12, 2018, Dufloth pleaded guilty to bank robbery. Id. This Court sentenced him
 2   to 46 months in prison, followed by a five-year term of supervised release. Id. Dufloth claims to
 3   have requested compassionate release from the warden of FCI Phoenix, the Bureau of Prisons
 4   (“BOP”) facility in which he is incarcerated. (#44, at 2–3). His handwritten request to the warden
 5   did not warrant a response, and facility policy indicates that Dufloth is not entitled to a copy of
 6   his request. Id. After two requests to the warden Dufloth waited 30 days and filed this motion. Id.
 7   at 3.
 8           II.    Legal Standard
 9           The district court that imposed sentence on a criminal defendant has authority to modify
10   the term of imprisonment under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as
11   amended by the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).
12   That statute provides, in relevant part:
13                  [T]he court, upon motion of the Director of the Bureau of Prisons,
                    or upon motion of the defendant after the defendant has fully
14                  exhausted all administrative rights to appeal a failure of the Bureau
                    of Prisons to bring a motion on the defendant's behalf or the lapse of
15                  30 days from the receipt of such a request by the warden of the
                    defendant's facility, whichever is earlier, may reduce the term of
16                  imprisonment (and may impose a term of probation or supervised
                    release with or without conditions that does not exceed the unserved
17                  portion of the original term of imprisonment), after considering the
                    factors set forth in section 3553(a) to the extent that they are
18                  applicable, if it finds that […]extraordinary and compelling reasons
                    warrant such a reduction […] and that such a reduction is consistent
19                  with applicable policy statements issued by the Sentencing
                    Commission[.]
20
21   18 U.S.C. §§ 3582(c)(1)(A), 3582(c)(1)(A)(i).
22           If the defendant has exhausted administrative remedies, the analysis is twofold. First, the
23   Court must consider the same factors applicable at the original sentencing, enumerated in 18
24   U.S.C. § 3553(a), to the extent they remain applicable at the time the motion is brought. 18
25   U.S.C. § 3582(c)(1)(A). Second, the Court must find “extraordinary and compelling reasons” to
26   release a defendant from Bureau of Prisons (“BOP”) custody in a policy statement. Id.
27           III.   Analysis
28           Dufloth argues that he is no longer a danger to the public due to his age and health status.



                                                     -2-
     Case 2:18-cr-00035-KJD-NJK Document 45 Filed 01/25/21 Page 3 of 4



 1   However, Dufloth was not a young man when he committed the crime for which he is currently
 2   incarcerated. The Court fails to see why Dufloth’s current age (67) makes him any less of a
 3   danger to the public when he robbed a bank, while threatening to activate an explosive device, at
 4   the age of 64. Dufloth’s argument that the weapon he threatened to use was not real and that he
 5   only ended up stealing $536 are unpersuasive. Dufloth’s intent with the device with the button
 6   was to inflict fear on the teller, forcing her to give him the money. While Dufloth might have
 7   only ended up with $536, if he had it his way, the teller would have put $3,000 in the envelope.
 8   The Court does not see why using a prop weapon to instill fear and getting less money than
 9   requested makes Dufloth less of a danger to the public. Dufloth’s story is not one of a mistake
10   that led to incarceration. History shows that Dufloth has repeatedly attempted to cash false
11   checks and steal. None of his previous sentences made any impact on Dufloth, as he continued to
12   try to take what was not his. As such, it is necessary for Dufloth to complete his current sentence
13   in another attempt at rehabilitation.
14          Additionally, Dufloth cannot show extraordinary and compelling reasons for the relief
15   requested. Dufloth’s medical records do not show treatment for any underlying conditions. His
16   pre-diabetic state could place him at greater risk of severe illness due to COVID-19. One study
17   hypothesizes that pre-diabetes causes more severe COVID-19 reactions, and that if the
18   hypothesis is correct, “then people with pre-diabetes are at most risk not only for the onset of
19   type 2 diabetes but for severe illness from COVID-19.” Aubrey Mbulelo Sosibo & Andile
20   Khathi, Pre-diabetes and COVID-19, Could We be Missing the Silent Killer? EXPERIMENTAL
21   BIOLOGY AND MEDICINE (Nov. 20, 2020),
22   https://journals.sagepub.com/doi/full/10.1177/1535370220973451.
23           Hepatitis C, while it is an underlying condition, also does not put him at higher risk. The
24   Centers for Disease Control and Prevention (“CDC”) has “no information about whether people
25   with hepatitis B or C are at increased risk of getting COVID-19 or having severe COVID-19.”
26   WHAT TO KNOW ABOUT LIVER DISEASE AND COVID-19,
27   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-disease.html (last
28   visited Jan. 22, 2021). Another doctor states that “[i]f somebody has hepatitis C with end-stage



                                                     -3-
     Case 2:18-cr-00035-KJD-NJK Document 45 Filed 01/25/21 Page 4 of 4



 1   liver disease, they could be more at risk of having a bad reaction to” COVID-19, but if
 2   somebody “has good liver function and is asymptomatic for hepatitis C, then at this point we
 3   don’t know that there should be anything different from those who do not have hepatitis C
 4   infection." WHAT PEOPLE LIVING WITH HEPATITIS C NEED TO KNOW ABOUT COVID-19,
 5   https://newsnetwork.mayoclinic.org/discussion/what-people-living-with-hepatitis-c-need-to-
 6   know-about-covid-19/ (last visited Jan. 22, 2021). There is no indication that Dufloth has end-
 7   stage liver disease, which could possibly put him at additional risk of a severe reaction to
 8   COVID-19. While Dufloth’s age puts him at higher risk, it does not outweigh the potential
 9   danger to the public if he were to be released. As such, Dufloth cannot show extraordinary and
10   compelling reasons to justify release.
11          Having considered the relevant factors, the Court finds that Dufloth cannot show
12   extraordinary and compelling reasons to justify his release or that he is not a danger to the public.
13   Therefore, his motion for compassionate release is denied.
14          IV.     Conclusion
15          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate
16   Release (#40) is DENIED.
17   Dated this 25th day of January, 2021.
18
                                                   _____________________________
19
                                                    Kent J. Dawson
20                                                  United States District Judge

21
22
23
24
25
26
27
28



                                                     -4-
